Elliott, J.
The information charges that the appellant forged the name of Louis C. Morgan, deceased, to an instrument purporting to be a promissory note; that the forgery was committed after his death, and was committed for the purpose of defrauding the estate of Louis C. Morgan.
'• The objection urged against this information is, that it «does not aver that the forgery was committed with the intent to defraud any person. The reason advanced in support of this proposition is, that the law does not regard the estate of a decedent as a person. This contention can not prevail. The estate of a decedent is a person in legal contemplation. “The word person,” says Mr. Abbott, “inits legal signification, is a generic term, and includes artificial as well as natural persons.” 2 Abbott Law Dictionary, 271; Douglass v. Pacific, etc., Co., 4 Cal. 304; Planters’, etc., Bank v. Andrews, 8 Porter (Ala.) 404. It is said in another work that •“Persons are of two kinds, natural and artificial. A natural person is a human being. Artificial persons include (1) a collection or succession of natural persons forming a corporation; (2)' a collection of property to which the law attributes the capacity of having rights and duties- The latter *56class of artificial persons is only recognized to a limited extent in our law; examples are—the estate of a bankrupt or deceased person.” 2 Rapalje & Lawrence Law Dictionary, 954.
Our *own cases inferentially recognize the correctness of the definition given by the authors from whom we have quoted, for they declare that it is sufficient in pleading a. claim against a decedent’s estate to designate the defendant as the estate of the deceased person, naming him. Ginn v. Collins, 43 Ind. 271. Unless we accept this definition as correct, there would be a failure of justice in cases where, as here, the forgery is committed after the death of the person whose name is forged, and this is a result to be avoided if it can be done consistent with principle. We perceive no difficulty in' avoiding such a result, for, to our minds, it seems reasonable that the estate of a decedent should be regarded as an artificial person. It is the creation of law for the purpose of enabling a disposition of the assets to be properly made, and, although natural persons as heirs, devisees, or creditors, have an interest in the property, the artificial creature is a distinct legal entity. The interest which natural persons, have in it is not complete until there has been a due administration, and one who forges the name of the decedent to an instrument purporting to be a promissory note, must be regarded as having intended to defraud the estate of the decedent and not the natural persons having diverse interests in it, since he can not be presumed to have known who those-persons were or what was the nature of their respective interests. The fraudulent intent is against the artificial person, the estate, and not the natural persons who have direct, or contingent interests in it.
The appellant filed a plea in abatement, but we deem it only necessary to say of this plea, that an incomplete sentence, leaves it in such a condition as to make it fatally defective.. It is a familiar rule that omissions or defects in a plea in. abatement can not be supplied or cured by intendment.
*57Filed April 23, 1886.
The record shows that the trial court sustained a demurrer to the plea, and that, thereupon, a jury was called and sworn and evidence heard, but it does not show an arraignment or a plea. No objection was made below in any form to the failure of the court to arraign the defendant or to require him to plead to the indictment. The question is made for the first time by the assignment of errors in this court. If the question had been properly saved, it would be our duty to reverse the judgment, for in criminal cases there must be a plea, as a trial without a plea is certainly erroneous. Tindall v. State, 71 Ind. 314, and cases cited; Weaver v. State, 83 Ind. 289; Sanders v. State, 85 Ind. 318, see p. 332 (44 Am. R. 29). On the authority of Shoffner v. State, 93 Ind. 519, it must, however, be held that the question is not properly presented. It should have been presented, as that case declares, by a motion for a new trial.
Judgment affirmed.